Citation Nr: 1028452	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court) by way of an 
October 2008 Order of the Court.  

Previously, this matter came before the Board on appeal from a 
rating decision in July 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for residuals of a head injury 
(also claimed as headaches), residuals of a knee injury, 
residuals of a back injury and residuals of a right arm injury.  
The Veteran's claims folder was transferred to the RO in 
Montgomery, Alabama in August 2004.

In December 2006, the Veteran testified before a decision review 
officer at the RO.  
In September 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  Copies of 
these hearing transcripts are associated with the record. 

In a November 2007 decision the Board denied service connection 
for residuals of a head injury; residuals of a left knee injury; 
residuals of a back injury; and residuals of a right arm injury.  

The Veteran appealed the November 2007 Board decision to the 
Court as to the four denied claims.  By the October 2008 Order, 
the Court granted an October 2008 Joint Motion (Joint Motion), 
submitted by the Veteran and Secretary of VA (the parties) to 
vacate the November 2007 Board decision as to the four denied 
claims, and remand the case to the Board.  The Court vacated the 
November 2007 Board decision and remanded the case to the Board 
for compliance with the joint motion instructions as to that 
Board decision, regarding denials of claims for service 
connection for residuals of (1) a head injury, (2) a left knee 
injury, (3) a back injury, and (4) a right arm injury.

On remand to the Board, in a February 2009 decision the Board 
addressed the matters contained in the Joint Motion adopted by 
the Court. In that Board decision, the Board adjudicated and 
denied the claims for service connection for residuals of a head 
injury and for residuals of a right arm injury; and remanded to 
the RO for further development, the claims for service connection 
for residuals of a left knee injury and for residuals of a back 
injury.

On remand to the RO, in January 2010 the RO issued a supplemental 
statement of the case on the claims for service connection for 
residuals of a left knee injury and for residuals of a back 
injury.  In April 2010, the Board remanded the case to the RO in 
order to afford the Veteran a Video-Conference hearing, which was 
conducted in June 2010 before the undersigned Veterans Law Judge.  
The case is now again before the Board on appeal.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The competent evidence is against a finding that a left knee 
disorder is related to service, or that any arthritis manifested 
to a compensable degree within a year following separation from 
active duty.  

2.  The competent evidence is against a finding that a back 
disorder is related to service, or that any arthritis manifested 
to a compensable degree within a year following separation from 
active duty.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred as a residual of, or 
aggravated by, an incident in active military service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A back disorder was not incurred as a residual of, or 
aggravated by, an incident in active military service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
March 2004, December 2004, March 2006, October 2006, and July 
2009.  These documents in combination provided notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claims for service connection on appeal.  
The RO has provided adequate notice of how effective dates are 
assigned.  The claims were subsequently readjudicated most 
recently in a January 2010 supplemental statement of the case.  
To the extent the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disabilities for 
compensation purposes addressing the claimed disorders.  Findings 
from the reports of examinations conducted are adequate for the 
purposes of deciding the claims on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also 
provided with an opportunity to present testimony at hearings on 
appeal, which he did at video-conference hearings in September 
2007 and June 2010 before the undersigned Veterans Law Judge. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran claims entitlement to service connection for 
residuals of a left knee injury and for residuals of a back 
injury.  Service connection may be granted for disability 
resulting from a disease contracted or an injury sustained while 
on active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. 
§ 3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For cases in which a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, then such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving.  However, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran possesses medical expertise and he does not argue 
otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

In the October 2008 Joint Motion for Remand, the parties agreed 
that in its November 2007 decision, the Board had not assessed 
the credibility of the Veteran's lay statements and testimony 
attesting that he had had an in-service truck accident in which 
he injured his back and left knee.  

In this regard, the Board must assess the credibility and weight 
of all evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Competent lay evidence is defined as any evidence not requiring 
that the proponent have specialized education, training or 
experience; rather, lay evidence is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

In support of his claims, the Veteran has attested that he 
experienced an in-service truck accident in which he injured his 
back and knee during service.  He is competent to do so.  In this 
regard, the Veteran's lay statements are competent to provide 
evidence of the occurrence of observable events, or the presence 
of disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even if not corroborated by 
contemporaneous medical evidence; the Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence); see Charles v. Principi, 16 
Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  

The Veteran is offering his contention that he was involved in a 
truck accident in service injuring his back and left knee for the 
purpose of establishing the in-service accident and injuries at 
that time.  He is competent to do so. Washington v. Nicholson, 19 
Vet. App. 362 (2005).  The Veteran has consistently reported 
throughout the appeal period, in his written statements and in 
his testimony, that he was injured in an in-service truck 
accident.  The Veteran's assertions concerning his in-service 
injury and resulting back and left knee pain are credible on the 
matter of whether there was an in-service injury resulting from a 
truck accident. 

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  If the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Residuals of a Left Knee Injury

Service treatment records do not reflect any left knee injury.  
There is no evidence of treatment for or a diagnosis of a left 
knee injury in service.  The report of a May 1946 separation 
examination shows that on examination the examiner found no 
musculoskeletal defects.

Post-service the first medical record containing evidence of any 
left knee problem is dated in March 1995.  A March 1995 private 
treatment record shows that the Veteran was found to have 
significant left knee effusion.  Private medical records 
beginning in July 1995 show that the Veteran had arthritic 
changes in his knees. 

A report of a private 
September 2002 magnetic resonance imaging (MRI) contains a 
diagnosis of large left knee effusion, osteoarthritis and a 
complex tear of the anterior horn and body of the lateral 
meniscus, which was probably degenerative in origin.  Private 
treatment records in January 2005 show that the Veteran was 
diagnosed with end-stage osteoarthritis in his left knee and that 
he underwent total left knee arthroplasty at that time.  

The report of a May 2009 VA examination for joints shows that the 
Veteran reported that he was a truck driver in the military.  He 
reported that he was involved in a truck accident during service 
in the 1940s.  He was not wearing seatbelts and the truck rolled 
over injuring his left knee and low back.

The examiner noted that there was no medical record documentation 
to support the Veteran's reported inservice injury or any 
inservice back complaints.  He noted on review of the record, 
that in March 1995 the Veteran had onset of left knee effusion, 
and was found to have diffuse osteoarthritis; and in August 2002 
the Veteran reported complaints of left leg pain.  The Veteran 
reported a history of onset of left knee complaints during 
service associated with truck accident.  He had progressive 
constant pain until 1998 surgery, and no pain since that surgery.

After examination the report contains a diagnosis of left knee 
end-stage osteoarthritis; status post knee arthroplasty.  The 
examiner noted that the Veteran had diffuse joint and spine 
degenerative changes with continuity of care beginning in the mid 
1990s, fifty years after the reported inservice injury.  On this 
basis the examiner opined that he could not make a medical nexus 
of an acute injury leading to diffuse osteoarthritis.  The 
examiner noted in this regard that osteoarthritis progresses at 
different rates in individuals, but was caused by the combined 
life's forces and aging.  In this regard, the examiner also noted 
that the Veteran was in construction for twenty years.  

Based on the foregoing rationale, the examiner opined that the 
diagnosed left knee end-stage osteoarthritis; status post knee 
arthroplasty, was less likely than not caused by or related to 
any truck accident in service or to military service otherwise.
 
On review of the foregoing, while the record shows that the 
Veteran has a left knee disorder diagnosed as left knee end-stage 
osteoarthritis, status post knee arthroplasty, the preponderance 
of the evidence is against the finding that this condition is 
related to service as claimed.

Although the Veteran has credibly reported injuring his left knee 
in a truck accident in service, there is no indication of any 
referable left knee injury or symptomatology shown in the service 
treatment or examination records in service, including at 
discharge.  

After service, there are no medical records showing any left knee 
disorder until the VA treatment reports in March 1995 when the 
Veteran was found to have significant left knee effusion, and in 
July 1995, when the Veteran was shown to have had arthritic 
changes in his knees.  This lengthy period after service ended in 
May 1946 without treatment is evidence against a finding of 
continuity of symptomatology following service, and it weighs 
heavily against the claim with respect to a nexus directly to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

The treatment records show no indication that any treatment 
provider has attributed the Veteran's left knee disorder to 
service.  As discussed above, the only competent opinion on this 
question, contained in the May 2009 VA examination report, is 
that there is no etiological relationship between any current 
left knee disorder and service.

The Veteran has testified as to his inservice injury to the left 
knee during a truck accident.  In doing so, he has provided 
consistent statements to that effect, which the Board finds 
entirely credible and competent for the purpose of providing 
evidence of an injury in service.  

However, to the extent that the Veteran has provided lay evidence 
of an etiological link to service, VA regards lay statements to 
be competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not as to the determination of an 
issue involving a question of medical expertise.  38 C.F.R. § 
3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but 
see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of little 
value because the determination involves a question that only 
medical experts may address.

Further, there is no competent evidence of any arthritis becoming 
manifested to a compensable degree within one year of separation 
of service.  38 C.F.R. § 3.307, 3.309.

In sum, after considering all the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for residuals of a left knee injury.  
Therefore, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Back Injury

Service treatment records do contain any evidence showing the 
Veteran injured his back in service.  There is no evidence of 
treatment for or a diagnosis of a back injury in service.  The 
report of a May 1946 separation examination shows that on 
examination the examiner found no musculoskeletal defects, or 
neurological defects that may be referable to the spine.

Post-service the first medical record containing evidence of any 
back problem is in July 1995, when a private examiner noted that 
the Veteran had mild arthritic changes in the spine.  Later 
private medical records reflect ongoing treatment for 
degenerative arthritis in the Veteran's lumbar and cervical 
spine.  A July 2007 private medical record shows a diagnosis of a 
right convex curved lumbar spine, a possible old compression 
fracture noted at T11 and T12, marked degenerative joint disease 
at T12-15 and subluxation of the lumbar spine.  None of the 
physicians that treated the Veteran for his back provided a nexus 
between any back condition and service.  

The report of a May 2009 VA examination for joints shows that the 
Veteran reported that he was a truck driver in the military.  He 
reported that he was involved in a truck accident during service 
in the 1940s.  He was not wearing seatbelts and the truck rolled 
over injuring his left knee and low back.  The Veteran reported 
that his back started worsening after he retired in the 1960s.  
After that he had pain nearly all the time until surgery in 
January 2009; with no pain now.  He reported having a little 
stiffness sometimes.  

The examiner noted the following on review of the medical 
evidence on file.  There was no medical record documentation to 
support the Veteran's reported inservice injury or any inservice 
back complaints.  The examiner noted that in September 1994 the 
Veteran had an episode of back pain resulting from acute 
shingles; in January 1998, he first appeared to complain of back 
symptoms; in August 2002 the Veteran reported complaints of left 
leg pain without any real back pain at that time; and in July 
2007, the Veteran was found to have T11 to T12 compression 
fracture, T12 to L5 degenerative joint disease and neck findings.  

After examination, the report contains a diagnosis of lumbar 
diffuse degenerative disk disease and degenerative joint disease; 
status post laminectomy L4-5; no radiculopathy.  

The examiner noted that the Veteran had diffuse joint and spine 
degenerative changes with continuity of care beginning in the mid 
1990s, fifty years after the reported inservice injury.  On this 
basis the examiner opined that he could not make a medical nexus 
of an acute injury leading to diffuse osteoarthritis.  The 
examiner noted in this regard that osteoarthritis progresses at 
different rates in individuals, but was caused by the combined 
life's forces and aging.  In this regard the examiner also noted 
that the Veteran was in construction for twenty years.  

Based on the foregoing rationale, the examiner opined that the 
diagnosed lumbar diffuse degenerative disk disease and 
degenerative joint disease, status post laminectomy L4-5, no 
radiculopathy, was less likely than not caused by or related to 
any truck accident in service or to military service otherwise.

On review of the foregoing, while the record shows that the 
Veteran has a low back (spine) disorder diagnosed as lumbar 
diffuse degenerative disk disease and degenerative joint disease, 
status post laminectomy L4-5, with no radiculopathy, the 
preponderance of the evidence is against the finding that this 
condition is related to service as claimed.

Although the Veteran has credibly reported injuring his back in a 
truck accident in service, there is no indication of any 
referable back injury or illness, or symptomatology in the 
service treatment or examination records in service, or at 
discharge.  

After service, there are no medical records showing any back 
disorder until the treatment reports in July 1995, when a private 
examiner noted that the Veteran had mild arthritic changes in the 
spine.  Later private medical records reflect ongoing treatment 
for degenerative arthritis in the Veteran's lumbar and cervical 
spine.  

This lengthy period after service ended in May 1946 without 
treatment is evidence against a finding of continuity of 
symptomatology following service, and it weighs heavily against 
the claim with respect to a nexus directly to service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).

The treatment records show no indication that any treatment 
provider has attributed the Veteran's back disorder to service.  
As discussed above, the only medical opinion on this question, 
contained in the May 2009 VA examination report, is that there is 
no etiological relationship between any current back disorder and 
service.

The Veteran has credibly testified as to his inservice injury to 
the back during a truck accident.   In doing so, he has provided 
consistent statements to that effect, which are entirely credible 
and competent for the purpose of providing evidence of an injury 
in service.  

However, to the extent that the Veteran has provided lay evidence 
of an etiological link to service, VA regards lay statements to 
be competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not as to the determination of an 
issue involving a question of medical expertise.  38 C.F.R. § 
3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but 
see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of little 
value because the determination involves a question that only 
medical experts may address.

Further, there is no competent evidence of any arthritis becoming 
manifested to a compensable degree within one year of separation 
of service.  38 C.F.R. § 3.307, 3.309.

In sum, after considering all the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for residuals of a back injury.  
Therefore, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER
 
Service connection for residuals of a left knee injury is denied.

Service connection for residuals of a back injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


